Title: To Benjamin Franklin from Ann Conyngham, 22 September 1779
From: Conyngham, Ann
To: Franklin, Benjamin


Honoured Sir
Philadelphia September the 22th 1779
In what manner shall I apologize for the liberty I now take, but sertain I am you will excuse me when you now that I am the Wife of the unfortunate Capt. Conyngham, one who I beleve you are not unacquanted with. In what language shall I address you Sir to endeavour to save the life of the best and tenderest of Husbands. To you Sir, I look up for redress in hopes it may be in your power in sum measure to appeas the wrath of his enimies. If thay would one moment think of the distress of an afflicted wife, if they had not lost every feeling of that humanity, which once characterized Britons: thay seartainly could not be so cruell as to part us for ever: Oh! what must be his feelings at this moment, to be confined in a strange place, where he has not one friend, to whom he can realy on, waisting his health and spirits in hopeless grief—and at last Compleating the measure of his sufferings, by an ignominious Death— Good God my hart shudders at the thought— Forbid it Heaven— Is it posable no means can be procured for his safty, am I never more to behold the man I love, my only comfort, and my only hope, my only support, under every affliction and distress—
Pardon me Sir, if I request the favour, of your forwarding the inclosed as directed: as they will be the means of affording some relief to my dear Gusty— Your distingushed character for benevolence and humanity has imbolden’d me to take this liberty—
I must inform you Sir, that Capt Conyngham was Commander of the Cutter, Revenge, who was taken in April, carried into New York, from thence sent to England, to have his tryal—
This, I presume, will be a sufficient motive with you, to procure justice for him, and to afford some consolation, to Hond Sir, your most obedient and most devoted—
Ann Conyngham
 
Addressed: A Ms. / Ms. Docr. franclain / Ministre Plenipotenteri / a La Court / De france
Notation: Ann Conynham 21 Sept 79
